EXHIBIT A 10.7.1 DEFERRED COMPENSATION PLAN FOR OFFICERS AND DIRECTORS OF CENTRAL VERMONT PUBLIC SERVICE CORPORATION Amended And Restated August 4, 2008 With An Effective Date of January 1, TABLE OF CONTENTS ARTICLE I NAME, HISTORY AND PURPOSE OF PLAN 1 1.1 Name and History 1 1.2 Purpose 1 1.3 Trust 1 ARTICLE II DEFINITIONS 2 2.1 Definitions 2 ARTICLE III ELIGIBILITY AND PARTICIPATION 6 3.1 Eligibility 6 3.2 Commencement of Participation 6 3.3 Duration 6 ARTICLE IV DEFERRAL ELECTION AGREEMENTS, INVESTMENT EARNINGS, ACCOUNTING 6 4.1 Deferral Election Agreement 6 4.2 Timing Requirements for Deferral Elections 7 4.3 Amount of Deferrals 7 4.4 Period for Which Deferral Election Agreement Applies 8 4.5 Changes in Deferral Election Agreement 8 4.6 Investment Credits 9 4.7 Payment Elections and Accounting 10 ARTICLE V VESTING 11 5.1 Vesting of Accounts 11 ARTICLE VI PLAN DISTRIBUTIONS 11 6.1 Time for Payment 11 6.2 Form of Payment/Payment Schedule 12 6.3 Discretionary Acceleration of Payments 13 6.4 Delay of Payments 15 6.5 Payment Upon Change in Control of Company 16 6.6 Tax Withholding 16 6.7 Valuation of Accounts for Distributions and Withdrawals 16 ARTICLE VII ADMINISTRATION OF THE PLAN 16 7.1 Plan Administrator 16 7.2 Outside Services 17 7.3 Indemnification 17 7.4 Claims Procedure 17 7.5 Compliance with Section 409A 18 ARTICLE VIII AMENDMENT AND TERMINATION 18 8.1 Amendment 18 8.2 Termination 19 ARTICLE IX GRANDFATHERED ACCOUNTS 20 9.1 Maintenance of Grandfathered Accounts 20 9.2 Distributions 20 9.3 Construction 22 ARTICLE X MISCELLANEOUS PROVISIONS 22 10.1 Source of Payments 22 10.2 No Warranties 22 10.3 Inalienability of Benefits 22 10.4 Expenses 23 10.5 No Right of Employment 23 10.6 Headings 23 10.7 Gender and Number 23 10.8 Construction 23 EXHIBIT A Grandfathered Participants ARTICLE
